UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1508


GLORIA D. SMITH,

                  Plaintiff - Appellant,

             v.

ESTES EXPRESS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00574-REP)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gloria D. Smith, Appellant Pro Se.   Robert B. Meyer, David Lee
Terry, POYNER SPRUILL, LLP, Charlotte, North Carolina; Daryl
Eugene Webb, Jr., Laura Denise Windsor, TROUTMAN & SANDERS, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gloria    D.   Smith   appeals     the    district      court’s   order

granting her employer’s motion for summary judgment, dismissing

her complaint of racial and age discrimination and retaliation.

We   have      reviewed    the   record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Smith v. Estes Express, No. 3:08-cv-00574-REP (E.D. Va.

Apr. 14, 2009).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately      presented    in   the

materials       before    the    court   and    argument       would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2